DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the 
Final Office Acton mailed on April 11, 2022

All of the rejections under 35 U.S.C. 112(b) are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn.



Response to Arguments

Applicant argues, 

    PNG
    media_image1.png
    166
    692
    media_image1.png
    Greyscale

	See page 11 of the latest Amendment.
	The Examiner respectfully disagrees.  While Austen may not explicitly state that the PTFE binder provides an interface between a catalyst, a gas in contact with a substrate, and an electrolyte, this interfacing may be clearly inferred from Austen 
Figure 1.  Electrodes 14 and 16, which comprise the binder, have been printed onto a substrate – membrane 18.  See Austen col. 4:40-44.  Substrate 18 is immediately above electrodes 14 and 16  and allows target gas to diffuse though it  (and so contact the substrate) and the upper surfaces of the electrodes.  See Figure 1 and Austen 
col. 5:33-38.  Immediately underneath electrodes 14 and 16  is a wick 21 that ensures contact between the electrodes and the elecrolyte.  See Figure 1 and col. 4:48-51.  So, the binder interfaces with the gas reaching it from above the substrate, with platinum catalyst within the substrate, and with the electrolyte reaching it from below the substrate.  As illustrated in annotated in Austen Figure 1 the binder below clearly functions as an interface as claimed:

    PNG
    media_image2.png
    358
    755
    media_image2.png
    Greyscale


The Examiner would like to further note that Applicant himself acknowledges that in the electrochemical gas sensor art the claimed interfacing is a known function of polymer binder, such as PTFE binder, in the electrodes.  In the specification background discussion of electrochemical gas sensors Applicant states,

    PNG
    media_image3.png
    153
    704
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    92
    684
    media_image4.png
    Greyscale

 


Addressing claim 19, for the additional limitation of this claim, as a first matter, that the slurry is sintered is a product-by-process limitation.  As such, the claim is not limited to the manipulation of the recited step, but only the structure implied by the step.  See MPEP 2113(I).  In any event, Austen forming the electrodes in part by sintering.  See Austen col. 3:6-9 and col. 7:23-25.  



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 18, 19, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over the FireX® New 12000 Smoke/CO Combo Alarm product description (hereafter “FireX”) in view of Austen et al. US 7,022,213 B1 (hereafter “Austen”), Véronique Conédéra, P. Yoboué, Fabien Mesnilgrente, Norbert Fabre, Philippe Menini. Manufacturability of Gas Sensor with ZnO Nanoparticles Suspension Deposited by Ink Jet Printing. SPIE MOEMS-MEMS-NEMS, Jan 2010, San Francisco, United States. Pp. 75900M, 10.117/12.840417.hal-02083327 (hereafter “Conedera”); Crowley, Karl H.; Morrin, Aoife; Smyth, Malcolm R.; Killard, Anthony J.; Shepherd Roderick; in het Panhuis Marc; and Wallace Gordon G.; Fabrication of chemical sensors using inkjet printing and application to gas detection 2008, 13-16 (hereafter “Crowley”), Prohaska et al. US 6,936,147 B2 (hereafter “Prohaska”, newly cited), Shen et al. US RE45,100 E (hereafter ‘Shen”, newly cited), Hsu et al. US 6,475,249 B2 (hereafter “Hsu”, newly cited), and Choi et al. US 2009/0148751 A1 (hereafter “Choi”, newly cited),  and as evidenced by  Halftones tutorial downloaded from a Spokane edu website (hereafter “Spokane”) and Halftone in “The Atlas of Analytical Signatures of Photographic Processes,” Stulik et al., The Getty Conservation Institute, 2013, thirty-six pages (hereafter “Getty”).     



Addressing claim 18, FireX discloses an apparatus (see the first page.  Also,

    PNG
    media_image5.png
    472
    531
    media_image5.png
    Greyscale


(see third page)) comprising: 
a housing (top view – 

    PNG
    media_image5.png
    472
    531
    media_image5.png
    Greyscale

(see third page)
and side view - 

    PNG
    media_image6.png
    131
    392
    media_image6.png
    Greyscale


(see last page)); and 
an electrochemical gas sensor carried by the housing (

    PNG
    media_image7.png
    55
    367
    media_image7.png
    Greyscale

(see last page) and

    PNG
    media_image8.png
    348
    488
    media_image8.png
    Greyscale

 ).
FireX, though, is silent about details of the electrochemical gas sensor.  In particular FireX does not disclose whether “the electrochemical gas sensor comprises: 
a plurality of electrodes comprising a printed portion, wherein the printed portion comprises a slurry halftone printed on a substrate, the slurry comprising “a platinum catalyst and a binder, the binder comprising at least one of a perfluorinated ion electrolyte solution, a copolymer of tetrafluoroethylene or a sulfonic acid,  wherein the slurry includes a uniform mixture of the platinum catalyst along with glycol and the binder; and 
an electrolyte in contact with the at least one of the plurality of electrodes, wherein the binder provides an interface between the platinum catalyst, a gas in contact with the substrate in the electrochemical gas sensor, and the electrolyte.” 
Austen discloses an electrochemical gas sensor (see the Abstract and col. 1:10-15) comprising a plurality of electrodes (14, 16 – Figures 1 and 2; col. 4:35-40.  Also see Figure 3 noting therein 124 and 136; and col. 7:25-26 and col. 7:59-62.) comprising on a substrate (again see Figures 1-3 noting in Figures 1 and 2 membrane (substrate) 18 and in Figure 3 substrate 122). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the electrochemical gas sensor of FireX be an electrochemical gas sensor as taught by Austen because
(1) the electrochemical gas sensors taught by Austen states,

    PNG
    media_image9.png
    136
    527
    media_image9.png
    Greyscale

See col. 1:10-15.  CO is the gas detected by the electrochemical gas sensor of FireX;
(2) the electrochemical gas sensors taught by Austen are assigned to INVENSYS (
 
    PNG
    media_image10.png
    217
    597
    media_image10.png
    Greyscale
) and the FireX apparatus is made by INVENSYS (

    PNG
    media_image11.png
    157
    244
    media_image11.png
    Greyscale

(last page FireX).  So, it makes economic sense to have the apparatus contain as many parts, particularly the electrochemical gas sensor, which is an important component, be ones that are already available from the FireX company itself, rather than be purchased on the market from another manufacturer; and
(3) the electrochemical gas sensors taught by Austen can clearly be made, if not already so, into a form compatible with the FireX apparatus.  As shown below the electrochemical gas sensor is in the form of a substantially planar module having connecting pins protruding from the bottom –

	
    PNG
    media_image12.png
    319
    489
    media_image12.png
    Greyscale

(FireX page 2).  Austen discloses  
	

    PNG
    media_image13.png
    567
    514
    media_image13.png
    Greyscale

(see col. 3:40-64), and


    PNG
    media_image14.png
    600
    1051
    media_image14.png
    Greyscale

.

As for electrodes in the apparatus of FireX as modified by Austen “comprising a printed portion, wherein the printed portion comprises a slurry halftone printed on a substrate, the slurry comprising a platinum catalyst,. . . “, the Examiner will first note that having the electrodes be printed is a product-by-process limitation.  As such, the claim is not limited to the manipulation of the recited step, but only the structure implied by the step.  See MPEP 2113(I).  In any event, Austen clearly discloses that the electrodes may be made by printing:

    PNG
    media_image15.png
    153
    438
    media_image15.png
    Greyscale

See Austen col. 3:6-13. 
As for the printed portion being slurry halftone printed, as with printing in general in the claim, halftone printing is a product-by-process limitation.  As such, the claim is not limited to the manipulation of the recited step, but only the structure implied by the step.  See MPEP 2113(I).  As noted above, Austen discloses that inkjet printing may be used for make the electrodes. As shown by Conédéra (2.3.2 Equipment and 2.3.3 Generalities on ink-jet deposition techniques) and Crowley (II. Experimental -  B. Preparation of inkjet printed electrodes and III. Results and Discussion – A. Optimisation of printing parameters) inkjet printing of electrodes for gas sensors involves forming a pattern of slurry droplets.  A halftone print is just a particular pattern of ink or slurry droplets.  Moreover, a halftone print is a particular ink pattern used to achieve a certain graphic effect:

    PNG
    media_image16.png
    1005
    774
    media_image16.png
    Greyscale

        Excerpted from Spokane. 
Also,

    PNG
    media_image17.png
    398
    840
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    673
    865
    media_image18.png
    Greyscale

See the bottom of page 5 of Getty, bridging to page 6.
Thus, assuming that the inkjet droplets that form the electrodes in the apparatus of FireX as modified by Austen are all of substantially equal in size and equally spaced from each other, that Applicant’s electrodes are halftone printed is just a change is size or shape of the inkjet droplets of the electrodes in the apparatus of FireX as modified by Austen with no material effect on the performance of the electrodes, so making halftone printing prima facie obvious.  See MPEP 2144.04 (IV)(A) and MPEP  2144.04 (IV)(B).  Moreover, it is not clear that halftone printing the electrodes is even a patentable feature over just printing the electrodes in a regular pattern of dots since, as evidenced by Spokane and Getty above, halftone printing is a graphic design technique used to achieve the visual effect of a change in color tone.  So halftone printing is arguably just an aesthetic design change. Making the electrodes artistic or visually pleasing is not patentable.  See MPEP 2144.04 (I).  
As for “the slurry comprising a platinum catalyst…”, note the following in Austen
	
    PNG
    media_image19.png
    104
    452
    media_image19.png
    Greyscale

		(see Austen col. 3:1-5) and
           
    PNG
    media_image20.png
    98
    430
    media_image20.png
    Greyscale

	(see Austen col. 7:28-32).
As for “an electrolyte in contact with the at least one of the plurality of electrodes…”, note electrolyte 30 and wick 21 in Austen Figures 1 and 2.  Also see Austen col. 4:48-51.  
As for the slurry comprising in addition to the platinum catalyst “a binder, the binder comprising at least one of a perfluorinated ion electrolyte solution, a copolymer of tetrafluoroethylene or a sulfonic acid, . . . .”, the Examiner will first note that Austen does disclose that the slurry may comprise in addition to the platinum catalyst a binder, the binder being a tetrafluoroethylene polymer – Teflon:

    PNG
    media_image21.png
    102
    459
    media_image21.png
    Greyscale

See Austen col. 7:28-32.
Prohaska discloses a miniaturized electrochemical gas sensor the detection of “toxic gases, i.e., carbon monoxide, and other . . . .”.  This gas sensor comprises an electrolyte in contact with the electrodes.  See the Abstract. Furthermore, 
 
    PNG
    media_image22.png
    56
    391
    media_image22.png
    Greyscale

See Prohaska col. 4:44-46. 
Nafion is a well-known sulfonated tetrafluorethylene copolymer.   
Shen disclose an electrochemical CO sensor for which the preferred composition of the sensing electrode comprises Pt-black and Nafion™.  See the title and col. 10:51-66.   
Thus, in light of Prohaska and Shen, to have the slurry electrode composition used to make printed electrodes in the apparatus of FireX as modified by Austen comprise Pt and Nafion rather than Pt and Teflon is prima facie obvious as just substitution of one sensing electrode composition for an electrochemical carbon monoxide sensor known in the electrochemical gas sensing art for another with predictable results.
As for the slurry including the platinum catalyst along with glycol and the binder mixed together as a uniform mixture, as a first matter the Examiner will note that it is not clear that glycol is actually present in the completed apparatus, as it is presumably evaporated off when the electrodes are sintered.  In any event, Hsu and Choi show that glycol was a known solvent for preparing a catalytic slurry comprising Nafion and Pt.  See in Hsu col. 5:25-37; and see in Choi the Abstract and paragraphs [0054]-[0056].  So, the use of glycol as claimed is just substitution of one known solvent for preparing a catalytic slurry for making an electrode in the related fuel cell art (which is analogous here to the electrochemical gas sensor art) for another (the solvent used in Austen does not appear to disclosed) with predictable results.  
As for the mixture of the platinum catalyst along with glycol and the binder being uniform, this is presumed as (1) there is no indication of any concentration gradient or random concertation variation within the electrodes (it is conventional in the art to explicitly indicate desired non-uniformity in electrode composition), and (2) from Austen Figure 1 it is clear that uniform contact of the electrodes with the gas from above and the electrolyte from below is desired. 
	As for the limitation “the binder provides an interface between the platinum catalyst, a gas in contact with the substrate in the electrochemical gas sensor, and the electrolyte…”, while Austen may not explicitly state that the binder provides an interface between a catalyst, a gas in contact with a substrate, and an electrolyte, this interfacing may be clearly inferred from Austen Figure 1.  Electrodes 14 and 16, which comprise the binder, have been printed onto a substrate – membrane 18.  See Austen col. 4:40-44.  Substrate 18 is immediately above electrodes 14 and 16  and allows target gas to diffuse though it  (and so contact the substrate) and the upper surfaces of the electrodes.  See Austen col. 5:33-38.  Immediately underneath electrodes 14 and 16  is a wick 21 that ensures contact between the electrodes and the electrolyte.  See 
Figure 1 and col. 4:48-51.  So, the binder interfaces with the gas reaching it from above the substrate, with platinum catalyst within the substrate, and with the electrolyte reaching it from below the substrate.  As illustrated in annotated Austen Figure 1 below the binder clearly functions as an interface as claimed:

    PNG
    media_image23.png
    354
    755
    media_image23.png
    Greyscale
	

	In regard to the limitation “the binder provides an interface between the platinum catalyst, a gas in contact with the substrate in the electrochemical gas sensor, and the electrolyte…”, the Examiner would like to further note that Applicant himself acknowledges that in the electrochemical gas sensor art this is a known function of polymer binder, such as PTFE binder, in the electrodes.  In the specification background discussion of electrochemical gas sensors Applicant states,

    PNG
    media_image3.png
    153
    704
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    92
    684
    media_image4.png
    Greyscale

 


Addressing claim 19, for the additional limitation of this claim, as a first matter, that the slurry is sintered is a product-by-process limitation.  As such, the claim is not limited to the manipulation of the recited step, but only the structure implied by the step.  See MPEP 2113(I).  In any event, Austen forming the electrodes in part by sintering.  See Austen col. 3:6-9 and col. 7:23-25.  


Addressing claim 23, for the additional limitation of this claim note the following in Austen
	
    PNG
    media_image24.png
    45
    352
    media_image24.png
    Greyscale

	See Austen col. 7:34-36.



Addressing claim 25, as a first matter, it is not clear how the additional limitation of this claim further limits the apparatus of claim 18 as the electrochemical gas sensor response time most likely depends significantly on how the sensor is actually being used, that is, actual operational parameters of the sensor, and the environment in which it is being used.  In any event, at best, the sensor response time can be viewed as a property of the sensor. Since the apparatus of Liu as described in the rejection of underlying claim 18 is identical to that claimed it is assumed to have the same properties as the claimed sensor; here namely that the sensor within the apparatus of Liu is assumed to have the same claimed response time as the claimed sensor.  


Addressing claim 26, for the rejection of this claim the apparatus housing, shown in the photo and illustration of FireX (


    PNG
    media_image5.png
    472
    531
    media_image5.png
    Greyscale

(see third page)
and side view - 

    PNG
    media_image6.png
    131
    392
    media_image6.png
    Greyscale


(see last page)), which was construed as “the housing” for the rejection of underlying claim 18, will instead be construed as the claimed second housing; housing elements 12a together with 12b of Austen (Figures 1 and 2; and col. 4:35-40) are being construed here as “the housing” required by claim 18.
As for the second housing including “control circuits coupled to the electrodes to establish an ambient gas concentration…”, this is implied by FireX together with Austen.  On the one hand, it is clear that housing elements 12a together with 12b of Austen does not contain such control circuits (see Austen Figures 1-3).  On the other hand, the apparatus of FireX is self-contained, that is, no external circuitry is needed to enable its smoke and carbon monoxide detection abilities or its alarm function.  So, the second housing of the apparatus implicitly includes the claimed control circuit.

Addressing claim 27, for the additional limitation of this claim note the following in FireX

    PNG
    media_image25.png
    656
    868
    media_image25.png
    Greyscale



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over FireX in view of Austen, Prohaska, Shen, Choi, and Hsu, as applied to claims 18, 19, 23 and 25-27 above, and further in view of  Stetter et al., US 2012/0125772 A1 (hereafter “Stetter”).

Addressing claim 24, although FireX as modified by Austen, Prohaska, Shen, Choi, and Hsu implicitly discloses that the slurry may comprise platinum and a perfluorinated ion electrolyte solution (PFTE)(see, for example, Austen col. 7:8-11 and col. 7: 28-32), FireX as modified by Austen, Prohaska, Shen, Choi, and Hsu does not disclose having the slurry comprise  “75 % by weight Platinum black, 10% by weight graphite, and 15% by weight a perfluorinated ion electrolyte solution.”  
Stetter discloses a printed gas sensor, which in a carbon monoxide sensor embodiment implicitly includes an electrode made from a slurry including platinum black and a perfluorinated ion electrolyte solution:
	
    PNG
    media_image26.png
    205
    399
    media_image26.png
    Greyscale
   

Stetter further discloses that carbon, in the form of graphite may included in the slurry:

    PNG
    media_image27.png
    242
    405
    media_image27.png
    Greyscale

Thus, to have the slurry used to make the sensing electrode in the carbon monoxide sensor of the apparatus of FireX as modified by Austen, Prohaska, Shen, Choi, and Hsu comprise platinum black, graphite, and a perfluorinated ion electrolyte solution is, in light of Stetter, just substitution of one known slurry in the electrochemical sensing art for printing a sensing electrode for an electrochemical carbon monoxide sensor for another with predictable results, especially as already noted FireX as modified by Austen implicitly discloses a similar slurry composition, which comprises platinum and a perfluorinated ion electrolyte solution.  
As for the specified weight percentages of platinum black, graphite, and perfluorinated ion electrolyte solution, Stetter discloses

    PNG
    media_image28.png
    754
    511
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    75
    466
    media_image29.png
    Greyscale

So, barring a showing of unexpected results, these claimed values are within known weight percent ranges and so are due to just routine experimentation and accounting for any weight percentages of any additives in the slurry. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             July 18, 2022